Case 1:19-cr-00253-TSE Document 378 Filed 07/31/20 Page 1 of 3 PageID# 1936



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA                            Crim. No. 1:19-CR-253

                v.                                   The Honorable T.S. Ellis, III
 KRISTOPHER LEE DALLMANN, and

 JARED EDWARD JAUREQUI,
     a/k/a Jared Edwards,

                       Defendants.


         NOTICE OF AMERICAN AIRLINES’S PRODUCTION OF RECORDS

       On July 22, 2020, the Court entered an Order directing the Clerk of the Court to issue a

subpoena to American Airlines requiring the production of certain records to the Clerk’s Office

no later than August 13, 2020. This subpoena was issued pursuant to Federal Rule of Criminal

Procedure 17 and in connection with Defendant Kristopher Lee Dallmann’s and Defendant Jared

Edward Jaurequi’s upcoming hearings on their pretrial release violations.

       The Clerk’s Office issued such a subpoena on July 23, 2020, and undersigned counsel

provided a copy of the subpoena to the Federal Bureau of Investigation for purposes of

effectuating service. The FBI identified the appropriate point of contact at American Airlines

and sent the subpoena by email to this individual on July 27, 2020.

       On July 31, 2020, the FBI advised undersigned counsel that American Airlines had

responded to this Court’s subpoena by emailing records directly to the FBI on July 29, 2020.

The government is unaware if American Airlines intends to separately transmit the records to the

Clerk’s Office. The FBI has advised that it reviewed the records American Airlines produced
 Case 1:19-cr-00253-TSE Document 378 Filed 07/31/20 Page 2 of 3 PageID# 1937



upon receipt, but FBI has not conveyed to undersigned counsel the contents of those records.

Undersigned counsel has received the records but has not reviewed them.

       In order to adhere to the Court’s July 22, 2020 Order, the government has submitted the

emailed records to the Clerk’s Office along with a copy of this Court’s Order. Undersigned

counsel will not review the records without further direction from the Court. In addition,

undersigned counsel will not provide these records to defense counsel until the Court authorizes

such a disclosure.

                                             Respectfully submitted,


                                             G. Zachary Terwilliger
                                             United States Attorney


Date: July 31, 2020                  By:                    /s/
                                             Alexander P. Berrang
                                             William Fitzpatrick
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Tel: 703-299-3769
                                             Fax: 703-299-3981
                                             Email: Alexander.P.Berrang@usdoj.gov


                                     By:                    /s/
                                             Matthew A. Lamberti
                                             Special Assistant United States Attorney,
                                                    Eastern District of Virginia
                                             Senior Counsel,
                                             Computer Crime and Intellectual Property Section
                                                    United States Department of Justice
                                             1301 New York Avenue, NW, Suite 600
                                             Washington, DC 20530
                                             Phone: (202) 514-1026
                                             Email: Matthew.Lamberti@usdoj.gov




                                                2
 Case 1:19-cr-00253-TSE Document 378 Filed 07/31/20 Page 3 of 3 PageID# 1938



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 31, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which automatically generated a Notice of Electronic Filing

to the parties of record.




                                          By:             /s/
                                                Alexander P. Berrang
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Tel: 703-299-3700
                                                Fax: 703-299-3981
                                                Email: Alexander.P.Berrang@usdoj.gov
